             Case 3:18-cr-00279-JCH Document 10 Filed 11/07/18 Page 1 of 7




                              UNITED STATES DT :YRlCT COURT
                                DISTRI T Ofi' NNtCTICUT
                                              - r-                                                    .•
                                               RAN              'f           R N~ r~· -J
                                      ~
                                      ..,._
                                              '....
                                                c:   r"'   0
                                                               ."   •   r·, ' ,.., f   ,.. .,   ~   I r   "1 --


 UNITED STATES OF AMERICA

                 v.                                                      VIOLATIONS :

 ALLAN MANN, a.k.a. "Hailee Randolph                                     18 U.S.C. § 1001 (False Statement)
 DeSouza" and "Hailee R. DeSouza"
                                                                         18 U.S.C. § 1035(a)(2) (False Statement in a Healthcare
                                                                         Matter)




                                                 INDICTMENT

       The Grand Jury charges:

                                   GENERAL ALLEGATIONS


        1.       The defendant ALLAN MANN, a.k.a. "Hailee Randolph DeSouza" and "Hailee R.

DeSouza" ("MANN"), was born on September 24, 1952, and is a citizen of Canada. MANN has

never applied for nor received citizenship status in the United States. Accordingly, MANN is not

a citizen and/or national of the United States.

       2.        On or about June 24, 1987, a warrant for MANN's arrest was issued in Canada for

the offense of abduction. Sometime thereafter, on a date unknown to the Grand Jury, MANN

entered the United States.

       3.        On or about June 25, 1990, MANN, using the alias "Hailee Randolph DeSouza,"

applied for and received a Social Security Number. MANN indicated that his place of birth was

Houston, Texas, and his birth date was "06-19-57." The Social Security Administration reported

that in support of this application, MANN presented a birth certificate from Houston, Texas. On
            Case 3:18-cr-00279-JCH Document 10 Filed 11/07/18 Page 2 of 7




May 14, 2018, MANN, using the alias "Bailee Randolph DeSouza," applied for a replacement

Social Security card in person at the offices of the Social Security Administration in Willimantic,

Connecticut.

       4.       On or about November 19, 2004, MANN, using the alias "Bailee R. DeSouza,"

signed a United States Department of Housing and Urban Development's ("HUD") Form 50059

in order to participate in BUD's Section 8 program. This program is a project-based program,

which provides rental assistance to eligible tenants. In connection with the Form 50059, MANN

also falsely certified that he was "a citizen or national of the United States." MANN, using the

alias of"Hailee R. DeSouza," has participated in the Section 8 program at various times since 2004

and continuously from August 2016 to the present.

       5.       In 2016 and 2017, as part ofMANN's participation in BUD's Section 8 program,

he was required to sign a HUD Form 50059 Certification as a tenant. On that form, MANN was

required to certify his name, date of birth, and that he was a "citizen or national" of the United

States. That form contained a "Tenant(s)' Certification," which provided: "I/We certify that the

information in Sections C, D, and E of this form are true and complete to the best of my/our

knowledge and belief."     The certification specified the penalties that could be imposed for

furnishing false or incomplete information. As a result, HUD has paid tens of thousands of dollars

in housing assistance payments on MANN's behalf.

       6.       In approximately September 2010, MANN, using the alias "Bailee R. DeSouza,"

applied to participate in the Medicaid program administered, by the State of Connecticut,

Department of Social Services. The Medicaid program is a "health care benefit program," as

defined under Title 18, United States Code, Section 24(b ), in which medical benefits, items, and

services are provided to Medicaid clients in Connecticut. The Connecticut Medicaid program is
             Case 3:18-cr-00279-JCH Document 10 Filed 11/07/18 Page 3 of 7




jointly funded by the State of Connecticut and the United States. On the application, MANN

falsely reported his date ofbirth as June 19, 1957, and his place of birth as Texas. In response to

the question "Are you fleeing from the authorities?" MANN falsely responded "No." The

application form contains a section whereby the applicant acknowledges: "False or misleading

statements made when applying for Medical Assistance violate federal law and may be punishable

by [specified penalties]." MANN presented a fraudulent birth certificate from the State of Texas

for "Bailee Randolph DeSouza."

        7.       On November 8, 2013, MANN, using the alias "Bailee Randolph DeSouza,"

applied to participate in the Medicaid program through the State of Connecticut's online web

portal. MANN falsely stated that he was a "U.S. citizen" and falsely reported his date of birth. In

2016 and 2017, MANN, using the alias "Bailee Randolph DeSouza," completed Medicaid

Reenrollment Applications. On both of these applications, MANN falsely stated that he was a

U.S. citizen and falsely reported his date ofbirth. As a result, Medicaid has paid tens of thousands

of dollars for MANN's medical expenses for the time period of January 1, 2014, to the present.

                                           COUNT ONE
                                         (False Statement)

        8.       On or about May 14, 2018, in the District of Connecticut, the defendant ALLAN

MANN, a.k.a. "Bailee Randolph DeSouza" and "Bailee R. DeSouza," did willfully and knowingly

make a materially false, fictitious, and fraudulent statement and representation in a matter within

the jurisdiction of the executive branch of the Government of the United States, that is, the United

States Social Security Administration, by falsely attesting that (1) his name was "Bailee Randolph

DeSouza," and (2) that he was a United States citizen. The statements and representations were

false because, as MANN then and there knew, his name was ALLAN MANN and he was not a

citizen of the United States.
             Case 3:18-cr-00279-JCH Document 10 Filed 11/07/18 Page 4 of 7




        In violation ofTitle 18, United States Code, Section 1001.

                                          COUNT TWO
                                        (False Statements)

        9.       On or about June 14, 2016, in the District of Connecticut, the defendant ALLAN

MANN, a.k.a. "Hailee Randolph DeSouza" and "Hailee R. DeSouza," did willfully and knowingly

make a materially false, fictitious, and fraudulent statement and representation in a matter within

the jurisdiction of the executive branch of the Government of the United States, that is, the United

States Department of Housing and Urban Development, by falsely signing a HUD Form 50059

Certification stating (1) that his name was "DeSouza, Hailee," (2) that his date of birth was

"06/19/1957," and (3) that his citizen code was "EC," which the instructions for the form indicate

is the code for "citizen or national" of the United States. The statements and representations were

false because, as MANN then and there knew, his name was ALLAN MANN, his date of birth

was not June 19, 1957, and he was not a citizen or national of the United States.

       In violation ofTitle 18, United States Code, Section 1001


                                         COUNT THREE
                                         (False Statement)

       10.       On or about June 26, 2017, in the District of Connecticut, the defendant ALLAN

MANN, a.k.a. "Hailee Randolph DeSouza" and "Hailee R. DeSouza," did willfully and knowingly

make a materially false, fictitious, and fraudulent statement and representation in a matter within

the jurisdiction of the executive branch of the Government of the United States, that is, the United

States Department of Housing and Urban Development, by falsely signing a HUD Form 50059

Certification stating that (1) his name was "DeSouza, Hailee," (2) that his date of birth was

"06/19/1957," and (3) that his citizen code was "EC," which the instructions for the form indicate

is the code for "citizen or national" of the United States. The statements and representations were
         Case 3:18-cr-00279-JCH Document 10 Filed 11/07/18 Page 5 of 7




false because, as MANN then and there knew, his name was ALLAN MANN, his date of birth

was not June 19, 1957, and he was not a citizen or national of the United States.

        In violation of Title 18, United States Code, Section 1001.

                                          COUNT FOUR
                                         (False Statement)

        11.    On or about August 24, 2018, in the District of Connecticut, the defendant ALLAN

MANN, a.k.a. "Hailee Randolph DeSouza" and "Hailee R. DeSouza," did willfully and knowingly

make a materially false, fictitious, and fraudulent statement and representation in a matter within

the jurisdiction of the executive branch of the Government of the United States, that is, the United

States Department of Housing and Urban Development, by falsely signing a HUD Form 50059

Certification stating (1) that his name was "DeSouza, Hailee," (2) that his date of birth was

"06/1911957," and (3) that his citizen code was "EC," which the instructions for the form indicate

is the code for "citizen or national" of the United States. The statements and representations were

false because, as MANN then and there knew, his name was ALLAN MANN, his date of birth

was not June 19, 1957, and he was not a citizen or national of the United States.

       In violation of Title 18, United States Code, Section 1001.

                                          COUNT FIVE
                             (False Statement in a Healthcare Matter)

       12.     On or about November 8, 2013, in the District of Connecticut, the defendant

ALLAN MANN, a.k.a. "Hailee Randolph DeSouza" and "Hailee R. DeSouza," knowingly and

willfully made materially false, fictitious, and fraudulent statements and representations, that is,

(1) that his name was "Hailee Randolph DeSouza," (2) that his date of birth was "06/1911957 ,"

and (3) that he was a "U.S. citizen," in connection with the delivery of health care benefits, items,
         Case 3:18-cr-00279-JCH Document 10 Filed 11/07/18 Page 6 of 7




and services involving the federal Medicaid program, a health care benefit program as defined in

18 U.S.C. § 24(b ).

       In violation of Title 18, United States Code, Section 1035( a)(2).

                                          COUNT SIX
                             (False Statement in a Healthcare Matter)

        13.    On or about December 9, 2016, in the District of Connecticut, the defendant

ALLAN MANN, a.k.a. "Hailee Randolph DeSouza" and "Hailee R. DeSouza," knowingly and

willfully made materially false, fictitious, and fraudulent statements and representations, that is,

(1) that his name was "Hailee Randolph DeSouza," (2) that his date of birth was "06/19/1957 ,"

and (3) that he was a "U.S. citizen," in connection with the delivery of health care benefits, items,

and services involving the federal Medicaid program, a health care benefit program as defined in

18 U.S.C. § 24(b).

       In violation of Title 18, United States Code, Section 1035(a)(2).

                                         COUNT SEVEN
                             (False Statement in a Healthcare Matter)

       14.     On or about November 14, 2017, in the District of Connecticut, the defendant

ALLAN MANN, a.k.a. "Hailee Randolph DeSouza" and "Hailee R. DeSouza," knowingly and

willfully made materially false, fictitious, and fraudulent statements and representations, that is,

(1) that his name was "Hailee Randolph DeSouza," (2) that his date of birth was "06/19/1957,"

and (3) that he was a "U.S. citizen," in connection with the delivery of health care benefits, items,

and services involving the federal Medicaid program, a health care benefit program as defined in

18 u.s.c. § 24(b).
      Case 3:18-cr-00279-JCH Document 10 Filed 11/07/18 Page 7 of 7




     In violation ofTitle 18, United States Code, Section 1035(a)(2).

                                          A TRUE BILL


                                                       /s/




__f/u<N,~
HAROLD H. l· N
ASSISTANT UNITED STATES ATTORNEY
